Title: From John Adams to William Lee, 6 December 1780
From: Adams, John
To: Lee, William


     
      Dear Sir
      Amsterdam Decr. 6th 1780
     
     Yours of the 29th. Ultimo is before me. Arnold’s Apostacy shews the Necessity of nipping Dishonesty in the Bud. Congress must assume a more decided Authority, and must punish Crimes, and in other Ways do Justice to the Public.
     If Arnold had been sued at Common Law for the Money or Goods of the Public that he had defrauded the Public of, he would never have had another Command. Juries are the Support of Government. Committees and Courts Martial alone will never do. Such Turpitude would disgrace any Highwayman it is true, but We shall see more of it, if Juries are not appealed to.
     I am curious to see, what the Behaviour of Britain will be, in Relation to the Confederated Neutral Powers. I dont know that the Eastern States are more fond of the Conquest of Canada than any other. I have heard nothing of it—indeed all wish Canada a fourteenth State, but none wish a Conquest of any Body but the English in it. This will follow of Course, when the Enemy is driven from the thirteen States. I believe France wishes for it more than any body.
     The Revolt of all the English Colonies, after the Independence of the thirteen States, is most certain. The People will never bear their Government, if they can be admitted into the Confederation. And the Revolt of the British Islands too: but the States would not undertake their Protection perhaps. They would never admit them into the Confederation.
     All these are but Wanderings of Imagination. As You say, our Business at present is, to drive the English out of the thirteen States; and build a Navy I say.
     
     A Navy is our only Defence—more necessary for Us than for Great Britain. By this alone can We defend a long Coast, and transport Troops from one Place to another. We need not march Armies nine hundred Miles, if We had a Navy.
     Adieu.
    